DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II, represented by Claims 9-15, and Species II, represented by Figs. 3B and 4B, in the reply filed on 2/4/2022 is acknowledged. The traversal is on the ground(s) that there is no extraneous search burden placed on the Examiner as the two inventive groups are similar enough. 
This is not found persuasive because: (1) the search required for the elected invention would not necessarily include a search for the unelected invention since the inventions are classified in different classes, and (2) examination is not limited simply to search. In addition to the search, much of the examination is devoted to determining patentability of the claims. Said determination requires the formulation of rejections and responding to applicant's argument with regard to same. The additional search and the determination of patentability for multiple, patentably distinct inventions would place serious burden on the examiner. 
More specifically it is clear due to the claim language between Claim 1 and Claim 9 that a sleeping bag reference would not necessarily read on the quilt disclosed in Claim 9 and a quilt reference would not necessarily read on the sleeping bag disclosed in Claim 1. Since two types of references would be 
The requirement is still deemed proper and is therefore made FINAL. Claims 1-8 are withdrawn from consideration as being drawn to a non-elected inventive group. Claims 9-15 remain pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Haislip (PGPub. 2007/0136946).
With regard to Claim 9:
Haislip discloses: A quilt assembly (10) comprising: a quilt segment (11, 12, 13) extending from an entrance end to a lower end; a draw cord (26a) extending circumferentially through said quilt segment in spaced relationship with said entrance end to define a collar portion (24) of said quilt segment disposed between said entrance end and said draw cord; and said draw cord being adjustable to adjustably vary an opening defined by said collar portion adjacent said draw cord for permitting said collar 
With regard to Claim 10:
Haislip discloses: wherein said quilt segment having an inner layer (12) to define a sleeping compartment of the quilt, and said draw cord affixed to said inner layer and extending into said sleeping compartment for allowing the user to vary said adjustable opening of said collar portion from within the quilt assembly (Figs. 1-2, & 5; [0017]).
With regard to Claim 11:
Haislip discloses: wherein said inner layer of said quilt segment defining a draw hem (26) disposed in spaced relationship with said entrance, and said draw cord extending through said draw hem between a first draw cord end and a second draw cord end (Figs. 1-2; [0029]).
With regard to Claim 12:
Haislip discloses: further comprising a draw cord lock (26b) disposed adjacent said inner layer of said quilt segment and centrally located along said draw hem, and said draw cord passing through said draw cord lock for maintaining said adjusted opening of said collar portion when said draw cord lock is disposed in a locked condition (Figs. 1-3; [0029]).
With regard to Claim 13:
Haislip discloses: wherein each of said first and second draw cord ends are fixed to opposing sides of the quilt segment via a fastening .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haislip in view of Martray (PGPub. 2011/0173749).
With regard to Claim 14:
Haislip discloses the invention as described above.
However Haislip does not explicitly disclose: wherein said fastening element includes a snap having a male component disposed on one of said sides of said quilt segment and a female component disposed on the other one of said sides of said quilt segment.
Nevertheless Martray teaches a quilt sleeping bag comprising a collar end comprising a snap fastener system wherein a male snap component is disposed on one of the collar and a female snap component is disposed on another end of the collar, for the purpose of allowing the ends of the collar to be easily and removably attached to each other and cover up a user.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Haislip with the teachings of Martray such that the modifications yield: “wherein said fastening element includes a snap having a male component disposed on one of said sides of said quilt segment and a female component disposed on the other one of said sides of said quilt segment”, for the purpose of allowing the collar ends to be easily attached to each other and cover up a user.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haislip in view of Hetland (PGPub. 2017/0055778).
With regard to Claim 15:
Haislip discloses the invention as described above.
However Haislip does not explicitly disclose: wherein said collar portion is approximately four to five inches in length defined relative to an axial length of said quilt segment extending between said entrance and lower ends.
Nevertheless Hetland teaches a quilt system (11) comprising multiple openings (44) comprising a diameter between 5-12 inches, for the purpose of allowing a user’s head to fit comfortably through or around said opening (Fig. 5; [0076]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the size of the collar opening of Haislip with the teachings of Hetland such that the In re Rose, 105 USPQ 237, (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673